DETAILED ACTION

STATEMENT OF REASONS FOR ALLOWANCE
Table of Contents
Amendment & Claim Status………………………………………………………………… 2
Allowable Subject Matter………………………………………………………………….… 2
Reasons for Indicating Allowable Subject Matter…………………………………….. 5
Conclusion…………………………………………………………………………………...... 7


Amendments & Claim Status		

This Examiner’s Statement for reasons for Allowance is responsive to amendment filed 6/11/2021.Claims 1-20 are pending. In response to Amendment, the previous rejection of claims 1-4, 6-11, 13-18, and 20 under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0232639) and Breckenridge et al. (US 2015/0170556) are withdrawn.
				
				Allowable Subject Matter 
Claims 1-20 are allowed.
Reasons for Indicating Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach certain distinguishing features as described below in reference to independent claim 1: 
Regarding claim 1, the prior art Breckenridge teaches a parameter archival storage system for image processing models, wherein the system is configured for read-optimized compression storage of machine-learning neural-network based image processing models (where the storage of the machine-learning based models is “Methods and systems are described that provide a dynamic repository of trained predictive models, at least some of which can be updated as new training data becomes available. A trained predictive model from the dynamic repository can be provided and used to generate a predictive output 
 regression (e.g., linear regression, logistic regression), classification and regression tree, multivariate adaptive regression spline and other machine learning training functions (e.g., Naive Bayes, k-nearest neighbors, Support Vector Machines, Perceptron)”, where Perceptron is an image based neural network, para 0017 and 0043 Fig. 1) with reduced storage by separately storing weight filter bits (where the weight filter bits is “The training data provided by the client entity can be determined to be of a particular type, and the determined type can be used to select training functions to use with the training data to generate trained predictive models, which training functions are compatible with the particular type of training data. For example, if the training data includes output data that is of the "label" type, then training functions for classification predictive models are compatible with the training data. By contrast, if the training data includes output data that is of the "numerical value" type, then training functions for regression predictive models are compatible with the training data”, where the training data can separated into types to for certain models, para 0017), the system comprising: at least one memory device with computer-readable program code stored thereon (where the memory device is “Such instructions can comprise, for example, interpreted instructions, such as script instructions, e.g., JavaScript or ECMAScript instructions, or executable code, or other instructions stored in a computer readable medium.”, para 0060 and Fig. 1 element 202);
 at least one communication device (where the communication device is “In some implementations the interface 208 can be implemented as one or more modules adapted to interface with components included in the predictive modeling server system 206 and the network 204, for example, the training data queue 213, the training data repository 214, the model selection module 210 and/or the trained model repository 218”, para 0024 and Fig 2 element 204); at least one processing device operatively coupled to the at least one memory device and the at least one communication device, wherein executing the computer-readable code is configured to cause the at least one processing device to (where the processor is “These computer programs (also known as programs, software, software applications or code) include machine instructions for a programmable processor, and may be implemented in a high-level procedural and/or object-oriented programming language, and/or in 
In some implementations, the initial training data is uploaded in bulk (e.g., a batch) by the client computing system 202”, where uploading the training data is the input that consequently allows the client to extract the first model, para 0025 and Fig. 3); extract the first image processing model of the one or more image processing models (where to extract the first image processing model is “In response, the client computing system 202 receives access to a trained predictive model, for example, trained predictive model 218 (Step 304)”, para 0025 and Fig. 3 element 306); receive, from the user device, a second user input associated with a request to store a second image processing model at least one hosted model versioning system repository (where the second input to store a second model is “Once the client computing system 202 has access to the trained predictive model 218, the client computing system can send input data and a prediction request to the trained predictive model (Step 306). In response, the client computing system receives a predictive output generated by the trained predictive model from the input data (Step 308)”, where the input of input data is the clients input to store a second model, para 0026 and Fig. 3 element 306);
 and present, on a display device of the user device, an indication that the second image processing model has been stored (where indicating the stored second model is “For example, if more than one set of training data (e.g., relating to different types of input that correspond to different types of predictive output) had been uploaded by the client computing system 202, then more than one trained predictive model may be available to the particular client computing system. Representations of the available predictive models can be displayed, for example, by names listed in a drop down menu or by icons displayed on the web page, although other representations can be used.”, para 0061-0062). 
	Lin teaches the system comprising: at least one hosted model versioning system repository comprising one or more image processing models stored thereon, wherein each of the one or more image 
	None teaches:
wherein determining the hierarchical linked architecture comprises storing the hierarchical linked architecture of the second image processing model stored at a transient memory location; construct weigh parameter objects associated with the plurality of second convolution neural network layers of the second image processing model, wherein the weigh parameter objects are constructed such that the second image processing model can be reconstructed from the weigh parameter objects; discard the hierarchical linked architecture of the second image processing model, wherein discarding the hierarchical linked architecture comprises purging the hierarchical linked architecture of the second image processing model from the transient memory location; and store the second image processing model at the at least one hosted model versioning system repository in a compressed model format by storing only the weigh parameter objects, wherein the weight parameter objects comprise a size less than the discarded hierarchical linked architecture of the second image processing model; and present, on a display device of the user device, an indication that the second image processing model has been stored.
However, none of the reference teaches or fairly suggests the combination of claimed elements. The Examiner finds no reason or motivation to combine the above references in an obviousness rejection thus placing the application in condition for allowance.
Claims 8 and 15 are allowable by analogy. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
					
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY. BITAR
Examiner
Art Unit 2664


/Nancy Bitar/
Examiner, Art Unit 2664